TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00373-CV


           Archco Superior Construction, LLC, and Jeremy Archer, Appellants

                                              v.

                            ACT Global Americas, Inc., Appellee




            FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
                           NO. D-1-GN-17-004557
          THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Appellants’ brief was originally due on August 13, 2018. On August 15, 2018,

this Court sent a notice to appellants informing them that their brief was overdue and that a

failure to file a satisfactory response by August 27, 2018, would result in the dismissal of

this appeal for want of prosecution. To date, appellants have not filed a brief or a motion for

extension of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R.

App. P. 42.3(b).



                                           __________________________________________
                                           Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: September 7, 2018